425 P.2d 1008 (1967)
Timothy GATES, Petitioner,
v.
DISTRICT COURT OF PAYNE COUNTY and State of Oklahoma, Respondents.
No. A-14192.
Court of Criminal Appeals of Oklahoma.
April 5, 1967.
Timothy Gates, pro se.
G.T. Blankenship, Atty. Gen., for respondents.

MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which Timothy Gates seeks his release from confinement in the State Penitentiary at McAlester, where he is currently confined by virtue of judgments and sentences rendered against him in the District Court of Payne County, sentencing him to ten years imprisonment for the offense of Larceny of an Automobile and two years imprisonment for Burglary in the Second Degree, which sentences are to run concurrently.
Petitioner alleges that he was denied his constitutional rights in that if he had proceeded to trial his confession and evidence obtained by illegal search and seizure would have been used against him and that as a consequence of said confession and illegally received evidence, he entered his plea of guilty to the respective charges.
The record discloses the petitioner first entered a plea of Not Guilty to the charges and that competent counsel was appointed for him and that he voluntarily entered a plea of Guilty with full knowledge of the nature of said charges and of the punishments which could be imposed as a consequence of said pleas.
Under these circumstances we are of the opinion that the petitioner is not entitled to the relief prayed for, for it clearly appears that the trial court had jurisdiction *1009 of the person, subject matter and authority under law to pronounce the judgments and sentences imposed. For the reasons above set forth, the writ prayed for is denied. Writ denied.
NIX, P.J., and BRETT, J., concur.